Citation Nr: 0610639	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  97-03 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
bilateral knee disorder.

2.  Entitlement to an initial evaluation in excess of 30 
percent for lichen simplex with eczema.

3.  Entitlement to an evaluation in excess of 10 percent for 
discogenic disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The service department information of record confirms that 
the veteran served on active duty from August 1973 to April 
1977, and also indicates that he completed an additional 
prior period of active service of one year, three months, and 
16 days.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The matter of entitlement to an initial evaluation in excess 
of 30 percent for lichen simplex with eczema was previously 
before the Board in February 2005, when it remanded the claim 
in order to afford the veteran due process.  The Board is now 
satisfied that to the extent possible, all action requested 
on remand is complete, such that it may proceed herein with a 
decision in this matter.  To that end, the Board remanded the 
matter at the time so the veteran could participate in a 
rescheduled Travel Board Hearing, but the record reflects 
that the veteran chose not to attend this hearing on its 
rescheduled date.  Accordingly, the Board finds that the 
veteran effectively withdrew this hearing request.  See 38 
C.F.R. §§ 20.702(c), (d), 20.704(c), (d) (2005). 
 
As for the matters of whether new and material evidence has 
been received to reopen a claim for entitlement to service 
connection for a bilateral knee disorder, as well as 
entitlement to an evaluation in excess of 10 percent for 
discogenic disease, these issues are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran if any further action is required on 
his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  For the entire appeal period, the competent evidence of 
record indicates that the veteran's lichen simplex with 
eczema is exceptionally repugnant.

3.  From August 30, 2002, the competent medical evidence of 
record indicates that the veteran's lichen simplex with 
eczema affects no more than 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas, and requires no 
more than systemic therapy or intensive light therapy for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 
50 percent for lichen simplex with eczema are met.  
38 U.S.C.A. §§ 1155, 5103(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.118, Diagnostic Codes 7806, 7822 (2005); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (as in effect prior to August 
30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist the 
claimant in obtaining that evidence.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

VA's Office of General Counsel (General Counsel) has held 
that if, in response to notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03.  Precedential 
opinions of the General Counsel are binding upon the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507(b) 
(2005); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  In 
this case, the RO did not afford the veteran complete VCAA 
notice and assistance prior to its February 1995 grant of 
service connection for a skin disability (as that decision 
was issued prior to the VCAA's enactment).  However, the RO 
later provided the veteran with complete VCAA notice and 
assistance with respect to his request for a higher initial 
evaluation for this service-connected disability, such that 
the Board may find that the applicable provisions of the VCAA 
were satisfied for this appeal.

Thus, with regard to the veteran's pending appeal for 
entitlement to a higher initial evaluation for his service-
connected skin disability, the RO issued him a VCAA notice 
letter in August 2002.  The Board holds that this VCAA letter 
duly advised the veteran of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to his claim, and also of the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005), this letter essentially 
satisfied the VCAA's notice requirements by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) indicating 
that the veteran should provide any information or evidence 
in his possession that pertained to the claim.  The RO also 
clearly informed the veteran that the information and 
evidence needed to substantiate his claim consisted of 
information and/or evidence that his skin disability was 
worse than rated by VA.    


The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as is typically required.  However, in a case 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
such situations, the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As noted, 
the RO sent this letter to the veteran in August 2002.  
Thereafter, he was afforded an opportunity to respond to it, 
and then the RO reviewed the claim and issued a supplemental 
statement of the case to the veteran in August 2003.  Under 
these circumstances, the Board finds that these notification 
requirements of the VCAA have been satisfied.  Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the Court recently issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if VA awards service 
connection.  Id.  

The Dingess/Hartman analysis also appears to apply to claims 
for higher initial evaluations.  In the current appeal, as 
noted earlier, the RO provided the veteran with notice of 
what type of information and evidence was needed to 
substantiate his claim, as well as notice of the type of 
evidence necessary to establish a higher rating for the 
disability now on appeal (via several adjudicatory documents 
in addition to the August 2002 VCAA letter), but did not 
provide him with notice as to the type of evidence necessary 
to establish an effective date for such higher rating.  
Despite the inadequate notice provided to the veteran on the 
effective date element, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision in this case.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a question 
that was not addressed by the agency of original 
jurisdiction, it must consider whether the veteran has been 
prejudiced thereby).  In the decision below, the Board has 
decided to grant the veteran an increased rating from 30 to 
50 percent, and on remand, the RO will provide him with 
notice of the necessary requirements for the assignment of an 
effective date for this award.  And, because the Board has 
declined to award any rating higher than 50 percent in this 
case, the RO will not assign an effective date for that 
portion of the claim, and so any VA notice error with respect 
to that portion of the claim is harmless to the veteran.  

Moreover, VA also has a duty under the VCAA to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  In this regard, the veteran's service 
medical records are associated with the claims file, as are 
all medical records identified and/or provided by the 
veteran.  The veteran was also afforded several VA 
examinations in conjunction with this appeal.  

At this time, the veteran and his representative have not 
made VA aware of any additional evidence that needs to be 
obtained in order to fairly decide the claim.  Accordingly, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of this appeal has been obtained, and 
that the case is ready for review.

To that end, the evidence available for review for this 
appeal includes the veteran's service medical records, VA 
outpatient treatment and examination reports, photographs 
provided by the veteran, and statements and argument provided 
by the veteran and his representative in support of the 
claim.  In reaching its decision herein, the Board has 
carefully reviewed, considered, and weighed the probative 
value of all of the evidence now contained in the claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, however, will be addressed and/or summarized where 
appropriate.  

Generally Applicable Law - Increased Rating Claims

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2005).  It is also necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking employment, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
his favor.  38 C.F.R. § 4.3 (2005).  If there is a question 
as to which evaluation to apply, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

The Board notes that the veteran first expressed disagreement 
with the original assignment of a disability rating following 
the award of service connection for lichen simplex with 
eczema, and as such, the severity of his disability will be 
considered during the entire period from the initial 
assignment of the disability rating to the present, as well 
as the potential applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

During the pendency of this appeal, the portion of VA's 
Schedule for Rating Disabilities (Rating Schedule) that 
addresses the evaluation of service-connected skin 
disabilities was amended.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002), effective August 30, 2002.  These 
regulations are relevant to that portion of the claim 
occurring on and after the effective date of this change.  
The Board further notes that where amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, as is the case here, the veteran is 
not entitled to consideration of these amended regulations 
prior to the established effective date.  See 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2005); DeSousa v. Gober, 
10 Vet. App. 461, 466-67 (1997); VAOPGCPREC 7-03; VAOPGCPREC 
3-00.

Factual Background and Procedural History

During his period of active service, the veteran developed a 
vesicular rash over his arms, legs, and torso.  He was also 
diagnosed with lichen planus.  

The veteran's VA medical reports of record, dated from 
approximately October 1981 to December 2004, show regular 
treatment for recurrent skin problems such as rashes, 
papules, and cysts, and reflect the use of many medications, 
including topical antifungals, hydrocortisones, and steroids.  
Photographs submitted by the veteran in September 1997 and 
January 2003 show multiple discolored growths and/or patches 
in the groin area, on the inside of the mouth, and on both 
legs. 

In May 1994, the veteran filed a claim for service connection 
for his skin problems.  In a February 1995 rating decision, 
the RO granted service connection for lichen planus, and 
assigned this disability a noncompensable (0 percent) rating 
under 38 C.F.R. § 4.118, Diagnostic Codes (DC) 7899-7806, in 
effect from the date of the claim.  [When an unlisted 
disease, injury, or residual condition is encountered, thus 
requiring a rating by analogy, the diagnostic code is built 
by using the first two digits of that part of the rating 
schedule which most closely identifies the part or system of 
the body involved and then adding '99' for the unlisted 
condition.  38 C.F.R. § 4.27 (2005).]  The RO then advised 
that the assignment of a compensable rating was pending 
clinical evaluation of current disability via VA examination.    

On VA examination in May 1995, the veteran reported a 20-year 
history of pruritic dermatitis in the scrotum, groin, and 
gluteal areas.  There was dermatitis in the abdomen and on 
the extremities, and lichenification of the scrotum and 
cervical folds.  The diagnosis was lichen simplex chronicus 
in the scrotum and cervical folds, with residual pigmentation 
in the forearm, abdomen, and gluteal areas.   

In a December 1995 rating decision, the RO assigned a 10 
percent rating under DC 7899-7806, for lichen simplex on the 
scrotum and in the cervical folds, with residual pigmentation 
in the forearm, abdomen, and gluteal areas, again effective 
from the date of the claim.  The veteran appealed the RO's 
decision, and requested a higher initial evaluation for this 
disability.  

On VA examination in July 1996, there were a few minimal 
pigmented lesions on the veteran's arms and legs, as well as 
lichenification of the scrotum.  The diagnoses were minimal 
eczema and lichen simplex chronicus of the scrotum.  

At a local hearing held in September 1997, the veteran 
testified that he used daily oral medication to control skin 
itching and topical medication for his skin problems.  He 
reported that he also had open lesions all of the time.  He 
advised that rashes would appear in his groin, as well as on 
his thighs, hands, arms, chest, and back.  The veteran also 
testified that his wife refused to engage in sexual 
intercourse because of the presence of the lesions.

Also of record are two September 1997 VA medical provider 
notes, documenting the presence of lichenification of the 
scrotum as well as inner thigh dermatitis and cystic lesions, 
and commenting that the veteran had a psychiatric disorder 
that was aggravated by the constant itching of his 
dermatological condition.

At a November 1997 VA examination, there was lichenification 
of the scrotum and inner thighs, which were also pigmented 
with scattered one-half centimeter nodules.  There were one- 
to three-centimeter patches of lichenification and 
pigmentation on the legs and back, small areas of 
pigmentation on the forearms, and scaly areas on the feet.  
Pertinent diagnoses were severe lichen simplex chronicus of 
the scrotum and thighs, nummular eczema, and dermatophytosis 
of the feet.

A February 1998 hearing officer decision increased the 
veteran's rating to 30 percent under DC 7899-7806, effective 
from the date of the claim for service connection, and 
relabeled the disability as lichen simplex with eczema.  

At an August 1999 VA general medical examination, the veteran 
had a rash in his inguinal and testicle area.  The veteran 
reported that various topical creams had not alleviated the 
problem.  An August 1999 VA dermatological examination report 
noted that the veteran's skin problem was worse in cold 
weather.  Clinical evaluation revealed marked lichenification 
and moderate hyperpigmentation on the scrotum and in the 
crural folds.  There were also large patches of erythema, 
scaling, and lichenification on both legs, from the mid-lower 
leg to mid-thigh. 

VA treatment notes dated from October 2000 to December 2000 
documented the presence of football-shaped, lightly-scaled to 
violaceous well-demarcated papules and plaques scattered 
among pinpoint papules on the veteran's back, as well as 
pinpoint papules ranging up to larger plaques on the arms and 
legs, hyperpigmented thickened keratotic plaques on the 
palms, and a more diffuse scale of round hyperpigmented 
lichenified plaques on the dorsal feet.  After biopsy, the 
diagnosis was lichen planus.  The veteran was prescribed oral 
steroids.

April 2002 VA treatment notes reflect the veteran's 
complaints of a very itchy rash, observed as scaly, 
excoriated patch plaques on the knees, lower extremity, left 
extensor elbow, and right axilla. The diagnosis was lichen 
planus.  In May 2002, the rash was described as improving 
with the use of topical steroids, but it was still present in 
June 2002.  At a September 2002 visit, there were Wickham's 
striae in the veteran's mouth, as well as purple plaques, 
scaling, and patches on the lower legs.  After biopsy of a 
leg lesion, the diagnosis was lichen simplex chronicus.  

At an April 2003 VA examination, the main symptom was severe 
pruritus, leading to scratching and further itching.  There 
were multiple large patches of erythema, scaling, 
lichenification, and post-inflammatory hyperpigmentation on 
the mid- and lower thighs, knees, and shins.  There were 
scattered smaller (two-centimeter) patches on the forearms.  
The scrotum was diffusely erupted with post-inflammatory 
hyperpigmentation, lichenifications, and scattered small 
papules.  The soles of both feet were scaly.  The veteran 
also had circumscribed areas of hyperkeratosis on both upper 
buccal mucosa.  Approximately 20 to 25 percent of his thighs 
and legs were covered with dermatitis.  Pertinent diagnoses 
were lichen simplex chronicus (chronic eczema), severe on the 
thighs and lower legs, mild to moderate on the forearms, also 
present on the scrotum, and hyperkeratosis of the buccal 
mucosa.   

A December 2004 VA treatment report of record verified the 
continued presence of the veteran's skin problems.

Analysis of the Claim Prior to August 30, 2002

As noted, the veteran is currently in receipt of a 30 percent 
disability rating for his service-connected lichen simplex 
with eczema, from the date of his claim for service 
connection, under the former 38 C.F.R. § 4.118, DC 7899-7806 
(as in effect prior to VA's August 30, 2002, change in 
regulatory criteria for the evaluation of skin disabilities).  
The former DC 7806, applicable to the evaluation of cases of 
eczema and several other similar disorders including 
dermatophytosis, psoriasis, and dermatitis exfoliativa, 
provided a 30 percent evaluation for constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 
maximum 50 percent evaluation was available for cases of 
ulceration, extensive exfoliation or crusting, and systemic 
or nervous manifestations, as well as if the condition was 
exceptionally repugnant.  With consideration of the evidence 
as summarized above and as contained in the claims file, the 
Board finds that the veteran's service-connected skin 
problems more nearly approximate the criteria for the 
assignment of a maximum 50 percent rating under the former 
7806, especially in consideration of the 'exceptionally 
repugnant' character of the problem.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7.  

The record reflects that the veteran's skin problems are 
diffuse, and at a minimum involve his back, chest, arms, 
hands, and especially his lower extremity, as concentrated in 
the scrotum and mid-thigh to mid-calf level.  Moreover, 
pictures provided by the veteran demonstrate the inherently 
repugnant nature of the lichenous plaques that concentrate 
and remain in many of these areas.  As well, the veteran is 
service-connected on a secondary basis for the psychological 
ramifications of this chronic diagnosis, classified as severe 
and/or marked on many occasions, and he has also testified as 
to the impact it has on his interactions with others, 
including his wife.  Accordingly, the Board finds that the 
assignment of the maximum 50 percent rating under the former 
DC 7806 is appropriate in this case.  

The Board has also reviewed whether any other diagnostic 
codes available under the former 38 C.F.R. § 4.118 for 
assessing skin disabilities may apply to afford the veteran a 
rating in excess of 50 percent for his lichen simplex with 
eczema, but the only available code to provide such a higher 
rating is DC 7811, which is only available for cases of 
active tuberculosis luposa (which is not shown in this case).  
As well, the record does not demonstrate that the veteran has 
residual scarring that could possibly be eligible for a 
separate award of service connection per consideration of 
Esteban v. Brown, 6 Vet. App. 259 (1994); rather, the 
veteran's skin problems are characterized by constant 
itching, which causes the need for scratching and instead 
results in the development of the many lichenous areas on the 
veteran's body that form the basis for his rating under the 
former DC 7806.  Thus, no other codes are available to 
provide the veteran a rating higher than 50 percent under the 
former 38 C.F.R. § 4.118.  

Accordingly, the Board holds that through August 29, 2002, 
for lichen simplex with eczema, the veteran should receive 
the maximum 50 percent rating under the former DC 7806.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.118 (2002).

Analysis of the Claim From August 30, 2002

From August 30, 2002, to the present, the Board has also 
considered whether the veteran may receive a higher 
evaluation under the revised criteria for evaluating skin 
disabilities as available under 38 C.F.R. § 4.118 (2005).  As 
explained above, the veteran now has a 50 percent rating 
under the former DC 7806, which was the maximum available 
under that code.   

The new DC 7822, for rating papulosquamous disorders not 
listed elsewhere, including lichen planus, assigns a 30 
percent rating when 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or when systemic 
therapy or intensive light therapy was required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A maximum 60 percent rating is 
available when more than 40 percent of the entire body or 
more than 40 percent of the exposed areas are affected, or 
when constant or near-constant systemic medications or 
intensive light therapy was required during the past 12-month 
period.  Given these criteria, the Board finds that the 
veteran would only be eligible for a 30 percent rating, 
especially as the April 2003 examiner opined that the 
condition involved approximately 20 to 25 percent of his 
thighs and legs (which is also the area medically documented 
to be among the worst of his affected areas).  38 C.F.R. 
§ 4.7.

As well, the new DC 7806, for rating dermatitis or eczema, 
affords a 30 percent rating when 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or when systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A maximum 60 percent evaluation is 
available when more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected, or when 
constant or near-constant systemic therapy such as 
corticosteroids or immunosuppressive drugs was required 
during the past 12-month period.  The Board further finds 
that the competent medical evidence of record again more 
nearly approximates a 30 percent rating under this diagnostic 
code, in consideration of the 20 to 25 percent involvement 
noted by the April 2003 VA examiner, as well as the lack of 
documentation of a need for constant or near-constant 
systemic therapy over the last 12 months.  Id.  

The Board has also considered whether any other new 
diagnostic codes for rating skin disorders may apply to 
afford the veteran a rating in excess of the 50 percent 
assigned under the former DC 7806.  Under the new 38 C.F.R. 
§ 4.118, however, DC 7800 to DC 7805 are only available for 
rating scars, which as explained earlier, are not for 
consideration in this case.  The remaining codes under the 
new 38 C.F.R. § 4.118 address other various skin disabilities 
that are not representative of conditions that are documented 
as service-connected in this case.  

As reviewed above, there is no available diagnostic code 
under the new 38 C.F.R. § 4.118 that may apply to afford the 
veteran a rating higher than the one currently assigned under 
the former 38 C.F.R. § 4.118, DC 7806.  As such, the former 
criteria are more favorable to the veteran's claim, and will 
continue to apply to assign a 50 percent rating to this 
disability for the remainder of the appeal period.  See 
VAOPGCPREC 7-03; VAOPGCPREC 3-00.  Therefore, after resolving 
all doubt in favor of the veteran, the Board finds that an 
initial evaluation of 50 percent is warranted for his lichen 
simplex with eczema.  See 38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7; 38 C.F.R. § 4.118, DC 7806 
(2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Evaluation

The Board has also contemplated extraschedular evaluation in 
this case, but finds that there has been no showing that this 
skin disability has: (1) caused marked interference with 
employment beyond the interference contemplated in the now-
assigned rating; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2005) is not warranted.  See 38 C.F.R. § 4.1; 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial evaluation of 50 percent for lichen simplex with 
eczema is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

The Board finds that the issues of whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for a bilateral knee disorder, as well 
as entitlement to an evaluation in excess of 10 percent for 
discogenic disease, must be remanded to the RO at this time.  
A review of the claims file reveals that the veteran filed 
these claims in January 2003.  Then, in a January 2004 rating 
decision, the RO denied the claims.  Upon review of 
information submitted by the veteran in December 2004, 
however, the Board finds that the veteran adequately 
expressed his disagreement with the RO's denial, so as to 
constitute an appropriate and timely filed notice of 
disagreement (NOD) as to the prior unfavorable rating 
decision.  See 38 C.F.R. § 20.201 (2005).  It does not 
appear, however, that the RO issued a statement of the case 
(SOC) to the veteran for these matters prior to transferring 
his claims file to the Board.  

Accordingly, a remand is required pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999) (where a claimant files an NOD 
and the RO has not issued an SOC, the matter must be remanded 
to the RO), in order to appropriately address these issues.  
The Board notes that, following his receipt of the SOC, the 
veteran or his representative must submit a timely 
substantive appeal in order for the Board to have complete 
jurisdiction over the claims.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.300 to 20.306 (2005).  Absent 
an NOD, an SOC, and a substantive appeal of record, the Board 
does not have such jurisdiction.  Bernard v. Brown, 4 Vet. 
App. 384 (1994); see also Hazan v. Gober, 10 Vet. App. 511 
(1997).

Also on remand, the RO should ensure that all necessary 
additional notice and assistance is provided to the veteran 
in accordance with the Veterans Claims and Assistance Act of 
2000 (VCAA) for these claims.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2005); 
see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

First, the RO should request that the veteran provide any 
additional evidence in his possession that pertains to his 
claims in accordance with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2005).  Second, as the Board 
must already remand the case in part for additional VCAA 
notice as explained above, the RO should ensure that any 
supplemental VCAA notice is also in compliance with the 
guidance set forth in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006). 

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following:

1.  The RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that specifically requests 
that the veteran provide VA with any 
additional information or evidence in his 
possession that pertains to his claims 
and also includes an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims per 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  After it completes all necessary 
action and subsequent development in 
connection with the instruction in 
paragraph 1, the RO should provide the 
veteran and his representative with an 
SOC as to the matters of whether new and 
material evidence has been received to 
reopen the claim for entitlement to 
service connection for a bilateral knee 
disorder and for entitlement to an 
evaluation in excess of 10 percent for 
discogenic disease.  In the SOC, the RO 
should advise the veteran and his 
representative of the laws and 
regulations pertinent to the claims, and 
apprise them of appellate rights and 
responsibilities regarding the perfection 
of an appeal in these matters.

3.  If the veteran thereafter perfects a 
substantive appeal on either or both of 
the claims, the RO should then return the 
claims file to the Board in accordance 
with current appellate procedures.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


